DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Fig. 5 conflicts with its description in the specification: element 252 is labeled “nominal trajectory” in the drawing while in the description of Fig. 5 at the bottom on pg. 16 (paragraph [0051]) element 252 is labeled “252*” and is described as “normal trajectory”. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0020] and [0045] contain the word “interial” in the list of sensors. It cannot be determined, based on the rest of the specification, what applicant is describing. 
Paragraph [0031] contains the sentence (underlining added) “Alternatively, the two vehicle control units (e.g. vehicle control units 54, 74) may be configured in an active - active configuration, Inventor: Huang et al Boston, MA 02116-3889wherein e.g. both vehicle control unit 52 and vehicle control unit 74 perform the active role of processing vehicle control data 52, wherein in the event of a failure of either vehicle control unit 54 or vehicle control unit 74, the surviving vehicle control unit may process all of vehicle control data 52.” Vehicle control unit 52 needs to be replaced by vehicle control unit 54.
The very last sentence of paragraph [0034] has “…intended trajectory within it operating environment.”  This should be “…intended trajectory within its operating environment.” 
In the description of Fig. 5 at the bottom on pg. 16 (paragraph [0051]) element 252 is labeled “252*”.  This needs to be replaced with “252” or the asterisk needs to be explained.
Appropriate correction is required.
Claim Objections 
Claim 12 is self-referential.  
Claim Interpretation
Since claim 12 is self-referential but is a computer product claim listed right after the first computer product claim (claim 11), it is assumed that claim 12 is supposed to depend on claim 11. Examination of claim 12 was carried out under this interpretation.

[0045] Referring also to FIG. 4, contingency plan process 150 may monitor 200 the operating environment of autonomous vehicle 10 to generate one or more initial usage values. For example and when monitoring 200 the operating environment of autonomous vehicle 10 to generate one or more initial usage values, contingency plan process 150 may monitor 202 the status of one or more sensors (e.g., sensors 12) included within autonomous vehicle 10 to generate the one or more initial usage values (e.g., sensor data 18). 

Using the term e.g. indicates that sensor data 18 is only one example of initial usage values and that initial usage values covers something else as well. However, nothing else is specifically defined in the specification. The only other (vague) definition is the first sentence above, which would seem to indicate that anything related to monitoring the operating environment of the AV is sufficient to be used as an “initial usage value.”  Also note that “initial usage value” has nothing to do with any initial start-up value of any sensor in the AV. It can be, but it is also quite possible that the system starts half-way through a journey.  “Initial usage value” as it is used in the specification simply means the first value used—the value used to “prime the computing pump”, as it were.
Due to the ambiguity in the above, “initial usage value” is interpreted as the first values used when generating an initial failure mode strategy, arising from the vehicle monitoring its operating environment after the vehicle is turned on. The “initial usage value” may or may not correspond to the first set of sensor data the ECU receives. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because they are directed toward non-statutory subject matter.

Claims 11-20 cover “a computer program product residing on a computer readable medium having a plurality of instructions stored thereon”, which as described cover a transitory signal. There are no limitations within the specification that indicate that the “computer readable medium” is non-transitory. In fact the definition of the medium in paragraph [0062] states:
Any suitable computer usable or computer readable medium may be utilized. The computer-usable or computer-readable medium may be, for example but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or propagation medium. 
 The above would cover a transitory signal, which is not considered statutory matter. As the Manual of Patent Examining Procedure (MPEP) states: “a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.” (MPEP 2106.03)
Claims 1-3, 5-7, 9-13, 15-17, 19-23, 25-27, 29-30 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more.  Claims 1-3, 5-6, 9-10, 21-22, 25-27, 29-30 
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims (1, 11, and 21) are directed toward or contain a method of monitoring the environment of an autonomous vehicle to generate data and then create an initial failure plan based at least in part on the data. Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. an autonomous agent taking information in (in this case potentially looking at a gauge or simply looking outside the window) and coming up with a potential plan as to what to do if the vehicle breaks down, whether minor or major. Nothing is done with the plan and it remains inactive.  There are no limitations regarding what type of data is provided aside from it being connected Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).” [MPEP 2106.05(f)).
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-3, 5-6, 9-13, 15-17, 19-22, 25-27, 29-30 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer. This does not involve a medical treatment for a disease. Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Although claim 13 is supposedly a product claim, it is written as a method claim.  Therefore, it cannot be determined what statutory class the claim is directed toward.  For the purposes of examination, it is assumed that the claim should read: “The [non-transitory] computer program product of claim 11, further comprising instructions stored thereon which, when executed by the processor, cause the processor to perform operations comprising:…”. 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Although claim 23 is supposedly a product claim, it is written as a method claim; therefore, it cannot be determined what statutory class the claim is directed toward.  For the purposes of examination, it is assumed that the claim should read: “The computing system of claim 21, with the operations further comprising:…”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, and 21-23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Pat. 8,874,305 (Dolgov et al., hence Dolgov.)
As for claim 1, Dolgov teaches a computer-implemented method, executed on a computing device (Fig. 8, Col. 3, lines 13-16), comprising: monitoring the operating environment of an autonomous vehicle to generate one or more initial usage values (Fig. 2 "As shown in FIG. 2, the vehicle may also include a variety of internal and external sensors 140 that provide data to the autonomous vehicle computer system 130. Whereas environmental sensors 209 provide data about the environment surrounding the vehicle and passenger sensors 250 provide data about the passengers 195 in the vehicle, vehicle component sensors 230 provide information about the physical characteristics of the vehicle components." Col 4 lines 36- 43.  Note that if any data is provided it can be treated as the initial usage values.)
and calculating an initial failure contingency plan based, at least in part, upon the one or more initial usage values. (See Fig. 8 and "A processor selects between a first maneuver and a second maneuver based on the detected environment characteristic and detected damage amount." (creating a plan) (Col. 1, lines 56-57)) 
As for claim 2, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more initial usage values includes: monitoring the status of one or more sensors included within the autonomous vehicle to generate the one or more initial usage values ("A variety of the sensors may monitor components that are highly likely to become damaged based on the continued normal operation of the vehicle." Col. 4 lines 57-59);
As for claim 3, Dolgov also teaches sensing a failure of at least a portion of the autonomous vehicle; and executing the initial failure contingency plan in response to sensing the failure (Fig. 8: "Is vehicle component #1 damaged" (indicates a failure of some sort) followed by "Select alternative maneuver to minimize damage to component #1…" and "Autonomously maneuver vehicle to repair facility" (is executing an initial failure contingency plan)).  
As for claim 11, Dolgov teaches a computer program product residing on a computer readable medium (Fig. 1, memory 132) having a plurality of instructions stored thereon ("memory 132 stores information accessible by processor 131, including instructions 133 and data 134 that may be executed or otherwise used by the processor 131" (Col. 3 lines 21-24)) which, when executed by a processor (Fig. 1, processor 131), cause the processor to perform operations comprising: monitoring the operating environment of an autonomous vehicle to generate one or more initial usage values (Fig. 2 "As shown in FIG. 2, the vehicle may also include a variety of internal and external sensors 140 that provide data to the autonomous vehicle computer system 130. Whereas environmental sensors 209 provide data about the environment surrounding the vehicle and passenger sensors 250 provide data about the passengers 195 in the vehicle, vehicle component sensors 230 provide information about the physical 
and calculating an initial failure contingency plan based, at least in part, upon the one or more initial usage values ("A processor selects between a first maneuver and a second maneuver based on the detected environment characteristic and detected damage amount." (Col. 1, lines 56-57)).
As for claim 12, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more initial usage values includes: monitoring the status of one or more sensors included within the autonomous vehicle to generate the one or more initial usage values ("A variety of the sensors may monitor components that are highly likely to become damaged based on the continued normal operation of the vehicle." Col. 4 lines 57-59);
As for claim 13, Dolgov also teaches sensing a failure of at least a portion of the autonomous vehicle; and executing the initial failure contingency plan in response to sensing the failure (Fig. 8: "Is vehicle component #1 damaged" (indicates a failure of some sort) followed by "Select alternative maneuver to minimize damage to component #1…" and "Autonomously maneuver vehicle to repair facility" (is executing an initial failure contingency plan)).
  As for claim 21, Dolgov teaches a computing system including a processor and memory configured to perform operations comprising: (Fig. 1, computer system 130) monitoring the operating environment of an autonomous vehicle to generate one or more initial usage values (Fig. 2 "As shown in FIG. 2, the vehicle may also include a variety of internal and external sensors 140 that provide data to the autonomous vehicle computer system 130. Whereas environmental sensors 209 provide data about the environment surrounding the vehicle and passenger sensors 250 provide data about the passengers 195 in the vehicle, vehicle component sensors 230 provide information about the physical characteristics of the vehicle components." Col 4 lines 36- 43. Note that if any data is provided it can be treated as the initial usage values.)
and calculating an initial failure contingency plan based, at least in part, upon the one or more initial usage values ("A processor selects between a first maneuver and a second maneuver based on the detected environment characteristic and detected damage amount." (Col. 1, lines 56-57)).
As for claim 22, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more initial usage values includes: monitoring the status of one or more sensors included within the autonomous vehicle to generate the one or more initial usage values ("A variety of the sensors may monitor components that are highly likely to become damaged based on the continued normal operation of the vehicle." Col. 4 lines 57-59);
As for claim 23, Dolgov also teaches sensing a failure of at least a portion of the autonomous vehicle; and executing the initial failure contingency plan in response to sensing the failure (Fig. 8: "Is vehicle component #1 damaged" (indicates a failure of some sort) followed by "Select alternative maneuver to minimize damage to component #1…" and "Autonomously maneuver vehicle to repair facility" (is executing an initial failure contingency plan)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as applied to claim 3 above, and further in view of U.S. Pat. 10,611,381 (Kalifeh et al., hence Kalifeh.)
As for claim 4, Dolgov teaches wherein the initial failure contingency plan includes one or more of: [a] degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure. (Mentioned in Col 8 lines 23-26. An example is given in Fig. 6.)  Dolgov does not specifically teach a shut-down mode of the autonomous vehicle when the failure is major. However, Kalifeh teaches having contingency plans in case of failure (Minimum Risk Conditions) and teaches wherein the initial failure contingency plan includes one or more of: a cease operation portion configured to provide an orderly shutdown of the autonomous vehicle when the failure sensed is a major failure; and a degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure. (“…the autonomous vehicle can determine which minimum risk 45 condition event to execute in response to a particular failure. The minimum risk condition event is an action taken by the autonomous vehicle. Examples of minimum risk condition events, in increasing order of severity, include doing nothing, pulling over to the side of the road at an ideal location, 50 pulling over to the side of the road immediately, and stopping the autonomous vehicle in its lane." (Col.1, lines 44-52, underlining added))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to add the contingency plans of Kalifeh, handling major failures involving a vehicle shut-down, to the contingency plans of Dolgov, involving minor failures resulting in a degraded mode of driving. The motivation would be to broaden the range of failures which could be handled. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as applied to claim 13 above, and further in view of Kalifeh.
As for claim 14, Dolgov teaches wherein the initial failure contingency plan includes one or more of: [a] degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure. (mentioned in Col 8 lines 23-26. An example is given in Fig. 6.)  Dolgov does not specifically teach a shut-down mode of the autonomous vehicle when the failure is major. 
However, Kalifeh teaches having contingency plans in case of failure (Minimum Risk Conditions) and teaches wherein the initial failure contingency plan includes one or more of: a cease operation portion configured to provide an orderly shutdown of the autonomous vehicle when the failure sensed is a major failure; and a degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure. (“…the autonomous vehicle can determine which minimum risk 45 condition event to execute in response to a particular failure. The minimum risk condition event is an action taken by the autonomous vehicle. Examples of minimum risk condition events, in increasing order of severity, include doing nothing, pulling over to the side of the road at an ideal location, 50 pulling over to the side of the road immediately, and stopping the autonomous vehicle in its lane." (Col.1, lines 44-52, underlining added))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to add the contingency plans of Kalifeh, handling major failures involving a vehicle shut-down, to the contingency plans of Dolgov, involving minor failures resulting in a degraded mode of driving. The motivation would be to broaden the range of failures which could be handled. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as applied to claim 23 above, and further in view of Kalifeh.
As for claim 24, Dolgov teaches wherein the initial failure contingency plan includes one or more of: [a] degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure. (mentioned in Col 8 lines 23-26. An example is given in Fig. 6.)  Dolgov does not specifically teach a shut-down mode of the autonomous vehicle when the failure is major. 
wherein the initial failure contingency plan includes one or more of: a cease operation portion configured to provide an orderly shutdown of the autonomous vehicle when the failure sensed is a major failure; and a degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure. (“…the autonomous vehicle can determine which minimum risk 45 condition event to execute in response to a particular failure. The minimum risk condition event is an action taken by the autonomous vehicle. Examples of minimum risk condition events, in increasing order of severity, include doing nothing, pulling over to the side of the road at an ideal location, 50 pulling over to the side of the road immediately, and stopping the autonomous vehicle in its lane." (Col.1, lines 44-52, underlining added))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to add the contingency plans of Kalifeh, handling major failures involving a vehicle shut-down, to the contingency plans of Dolgov, involving minor failures resulting in a degraded mode of driving. The motivation would be to broaden the range of failures which could be handled. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as applied to claim 1 above, and further in view of U.S. Pub 2019/0047580 (Kwasnick et al., hence Kwasnick.)
As for claim 5, Dolgov teaches monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values (Col. 6., lines 48-58) but does not specifically state that the failure contingency plan gets updated based on the updated usage values. However, Kwasnick teaches monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values (Fig. 2, top part, also "The sensors 200 may monitor components…at regular intervals. The intervals may vary based on the importance of the component being monitored. 
and calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values (Fig. 2, bottom part. Also see “Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions."[0023] (a.k.a. calculate a failure plan))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the updated sensor data measuring teaching of Dolgov together with the updated sensor data measuring and updating a failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions.
Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as modified by Kwasnick in claim 5 above.
As for claim 6, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values includes: monitoring the status of one or more sensors included within the autonomous vehicle to generate the one or more updated usage values.  ("Many of these sensors provide data that is processed by the computer in real-time, 50 that is, the sensors may continuously update their output or provide updated output to the computer system 130 on demand." Col. 6 lines 48-52.)
As for claim 7, Dolgov teaches sensing a failure of at least a portion of the autonomous vehicle ("The vehicle may use the vehicle component sensors 230 to detect wear and other types of damage…" Col. 8, lines 23-24); but does not specifically teach the implementation of an updated failure plan. 
sensing a failure of at least a portion of the autonomous vehicle; ("FIG. 2 is a diagram illustrating data and control flow for processing sensor information to handle potential component failure..."[0024])
and executing the updated failure contingency plan in response to sensing the failure.  ("Automatic System Response" (block 206 in Fig. 2) "If the composite safety level is abnormal, e.g., greater than one in the current example, then the safety inference subsystem 102 initiates an automatic system response (operation 206)."[0034]))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the failure sensing teaching of Dolgov together with the failure sensing teaching and implementing an updated failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions, and implementing the (updated) failure plan would be in order to fix the situation.
As for claim 9, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values includes: iteratively monitoring, at defined intervals, the operating environment of an autonomous vehicle to iteratively generate one or more updated usage values ("Many of these sensors provide data that is processed by the computer in real-time, 50 that is, the sensors may continuously update their output or provide updated output to the computer system 130 on demand." Col. 6 lines 48-52.) 
As for claim 10, Dolgov does not specifically teach updating the contingency plan based on intervals. However, Kwasnick teaches wherein calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values includes: iteratively calculating, at defined intervals, the updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (See Fig. 2 and the looping part of the process in the lower half. See paragraphs [0033]-[0034] for the flow.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the initial failure plan calculation of Dolgov together with the iteratively updated failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as applied to claim 11 above, and further in view of Kwasnick.
As for claim 15, Dolgov teaches monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values (Col. 6., lines 48-58) but does not specifically state that the failure contingency plan gets updated based on the updated usage values. However, Kwasnick teaches monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values (Fig. 2, top part, also "The sensors 200 may monitor components…at regular intervals. The intervals may vary based on the importance of the component being monitored. For instance, a lane guidance system may be sampled every second, whereas an air conditioning system may be sampled every five minutes." [0032]);
and calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values (Fig. 2, bottom part. Also see “Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions."[0023] (a.k.a. calculate a failure plan))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the updated sensor data measuring teaching of Dolgov together with the updated sensor data measuring and updating a failure plan of Kwasnick.  The motivation would be to .
Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as modified by Kwasnick in claim 15 above.
As for claim 16, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values includes: monitoring the status of one or more sensors included within the autonomous vehicle to generate the one or more updated usage values.  ("Many of these sensors provide data that is processed by the computer in real-time, 50 that is, the sensors may continuously update their output or provide updated output to the computer system 130 on demand." Col. 6 lines 48-52)
As for claim 17, Dolgov teaches sensing a failure of at least a portion of the autonomous vehicle ("The vehicle may use the vehicle component sensors 230 to detect wear and other types of damage…" Col. 8, lines 23-24); but does not specifically teach the implementation of an updated failure plan. 
However, Kwasnick teaches sensing a failure of at least a portion of the autonomous vehicle; ("FIG. 2 is a diagram illustrating data and control flow for processing sensor information to handle potential component failure..."[0024])
and executing the updated failure contingency plan in response to sensing the failure.  ("Automatic System Response" (block 206 in Fig. 2) "If the composite safety level is abnormal, e.g., greater than one in the current example, then the safety inference subsystem 102 initiates an automatic system response (operation 206)."[0034]))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the failure sensing teaching of Dolgov together with the failure sensing teaching and implementing an updated failure plan of Kwasnick.  The motivation would be to make 
As for claim 19, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values includes: iteratively monitoring, at defined intervals, the operating environment of an autonomous vehicle to iteratively generate one or more updated usage values ("Many of these sensors provide data that is processed by the computer in real-time, 50 that is, the sensors may continuously update their output or provide updated output to the computer system 130 on demand." Col. 6 lines 48-52.) 
As for claim 20, Dolgov does not specifically teach updating the contingency plan based on intervals. However, Kwasnick teaches wherein calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values includes: iteratively calculating, at defined intervals, the updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (See Fig. 2 and the looping part of the process in the lower half. See paragraphs [0033]-[0034] for the flow.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the initial failure plan calculation of Dolgov together with the iteratively updated failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as applied to claim 21 above, and further in view of Kwasnick.
As for claim 25, Dolgov teaches monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values (Col. 6., lines 48-58) but does not specifically monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values (Fig. 2, top part, also "The sensors 200 may monitor components…at regular intervals. The intervals may vary based on the importance of the component being monitored. For instance, a lane guidance system may be sampled every second, whereas an air conditioning system may be sampled every five minutes." [0032]);
and calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values (Fig. 2, bottom part. Also see “Based on the sensor data, the processor 110 calculates a system health value using rules from the rule data store 108. Based on the system health value, the processor 110 may cause the machine 104 to initiate or perform certain actions."[0023] (a.k.a. calculate a failure plan))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the updated sensor data measuring teaching of Dolgov together with the updated sensor data measuring and updating a failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions.
Claims 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov as modified by Kwasnick in claim 25 above.
As for claim 26, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values includes: monitoring the status of one or more sensors included within the autonomous vehicle to generate the one or more updated usage values
As for claim 27, Dolgov teaches sensing a failure of at least a portion of the autonomous vehicle ("The vehicle may use the vehicle component sensors 230 to detect wear and other types of damage…" Col. 8, lines 23-24); but does not specifically teach the implementation of an updated failure plan. 
However, Kwasnick teaches sensing a failure of at least a portion of the autonomous vehicle; ("FIG. 2 is a diagram illustrating data and control flow for processing sensor information to handle potential component failure..."[0024])
and executing the updated failure contingency plan in response to sensing the failure.  ("Automatic System Response" (block 206 in Fig. 2) "If the composite safety level is abnormal, e.g., greater than one in the current example, then the safety inference subsystem 102 initiates an automatic system response (operation 206)."[0034]))
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the failure sensing teaching of Dolgov together with the failure sensing teaching and implementing an updated failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions, and implementing the (updated) failure plan would be in order to fix the situation.
As for claim 29, Dolgov also teaches wherein monitoring the operating environment of an autonomous vehicle to generate one or more updated usage values includes: iteratively monitoring, at defined intervals, the operating environment of an autonomous vehicle to iteratively generate one or more updated usage values 
As for claim 30, Dolgov does not specifically teach updating the contingency plan based on intervals. However, Kwasnick teaches wherein calculating an updated failure contingency plan based, at least in part, upon the one or more updated usage values includes: iteratively calculating, at defined intervals, the updated failure contingency plan based, at least in part, upon the one or more updated usage values.  (See Fig. 2 and the looping part of the process in the lower half. See paragraphs [0033]-[0034] for the flow.)  
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have combined the initial failure plan calculation of Dolgov together with the iteratively updated failure plan of Kwasnick.  The motivation would be to make certain that the failure plan to be used would have been generated in light of the most recent vehicular environment conditions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as modified by Kwasnick as applied to claim 7 above.
As for claim 8, Dolgov teaches wherein the [failure] contingency plan includes one or more of: [a] degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure (mentioned in Col 8 lines 23-26), but does not specifically mention a shutdown plan for the vehicle in the case of a major fault. However, Kwasnick makes a distinction in failure plans depending on how severe the fault is, teaching wherein the updated failure contingency plan includes one or more of: a cease operation portion configured to provide an orderly shutdown of the autonomous vehicle when the failure sensed is a major failure; and a degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure (See Table 2 with a list of actions depending on the resultant "composite safety level. Level 3 ("safe operation mode") would correspond to the applicant's "minor failure" and level 5 ("Autonomous operation to disable vehicle") to a major failure.)
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as modified by Kwasnick as applied to claim 17 above.
As for claim 18, Dolgov teaches wherein the [failure] contingency plan includes one or more of: [a] degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure (mentioned in Col 8 lines 23-26), but does not specifically mention a shutdown plan for the vehicle in the case of a major fault. However, Kwasnick makes a distinction in failure plans depending on how severe the fault is, teaching wherein the updated failure contingency plan includes one or more of: a cease operation portion configured to provide an orderly shutdown of the autonomous vehicle when the failure sensed is a major failure; and a degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure (See Table 2 with a list of actions depending on the resultant "composite safety level. Level 3 ("safe operation mode") would correspond to the applicant's "minor failure" and level 5 ("Autonomous operation to disable vehicle") to a major failure.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have added onto the minor failure plan of Dolgov with the major failure and minor failure plans of Kwasnick.  The motivation would be to extend the failure plan strategy to more severe failure conditions.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dolgov, as modified by Kwasnick as applied to claim 7 above.
wherein the [failure] contingency plan includes one or more of: [a] degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure (mentioned in Col 8 lines 23-26), but does not specifically mention a shutdown plan for the vehicle in the case of a major fault. However, Kwasnick makes a distinction in failure plans depending on how severe the fault is, teaching wherein the updated failure contingency plan includes one or more of: a cease operation portion configured to provide an orderly shutdown of the autonomous vehicle when the failure sensed is a major failure; and a degraded operation portion configured to allow degraded operation of the autonomous vehicle when the failure sensed is a minor failure (See Table 2 with a list of actions depending on the resultant "composite safety level. Level 3 ("safe operation mode") would correspond to the applicant's "minor failure" and level 5 ("Autonomous operation to disable vehicle") to a major failure.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to have added onto the minor failure plan of Dolgov with the major failure and minor failure plans of Kwasnick.  The motivation would be to extend the failure plan strategy to more severe failure conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661